IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,841


EX PARTE ALBERT IBBARRA SALAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0847394D IN THE 372ND DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to thirty years' imprisonment.  The Second Court of Appeals affirmed his
conviction.  Salas v. State, No. 02-04-00280-CR (Tex. App.-Fort Worth 2005, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in case number 02-04-00280-CR that affirmed his conviction in cause number 0847394D from the 372nd District Court
of Tarrant County.  Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.  Applicant's remaining claim is dismissed. 
Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: August 22, 2012
Do not publish